Title: To Alexander Hamilton from John De Barth Walbach, [23 January 1800]
From: Walbach, John De Barth
To: Hamilton, Alexander


[Shepherdstown, Virginia, January 23, 1800]
General,
Je n’oserai prendre la liberté de vous importuner par la presente, si je ne croyois etre de mon devoir de vous faire part, General, de l’execution de vos ordres, par mon arrivé ici, le septieme jour de mon depart de Philadelphia. J’eus l’honneur le même jour de rendre mes devoirs, au Major General Pinckney, pour lui communiquer mes ordres, et ai eu celui de lui remettre la lettre et livres dont vous m’aviez chargé. J’ai été recu par le General, avec la plus grande bonté, et ne scaurai assez me louer, de celles qu’il veut bien me continuer. comme c’est sans contredit, a vous General, que j’en suis redevable en partie, j’ose vous prier en retour, d’etre persuadé que j’userai de tous les moyens en mon pouvoir, pour me rendre de plus en plus digne de la continuation de vos faveurs, et de celles de mes superieures; et n’attend que l’occasion favorable pour donner des preuves convaincantes de mon sincere attachement, au gouvernement que j’ai l’honneur de servir.
Le General Pinckney n’attendant que vers le 20 du mois prochain, le Genl. Washington et Col. Waats, a jugé a propos (ces Messieurs ne comprenant pas le francois.) de m’employer á la traduction de l’ordonance francoise de 1788 concernant la cavalerie. elle contient de tres bons principes, et est en partie, un extrait des ordonances Prussienes, et Autrichienes, redigée par ordre du Roi, par les Genereaux Guibert, Lambert, D’autichamp, Haymann, &c qui avoient été envoyé a cet effet, dans les armées de ces deux puissances. il est probable qu’elle plaira en differentes parties, aux Généraux qui redigeront l’ordonnance de cavalerie, des Etats Unies, et surtout ce qui concerne les premiers principes du Cavalier Recrue, la plus part des autres ordonnances ne s’etendant pas assez sur cet Article.
M’etant rappellé, General, d’avoir vu dans le tems a New York un sabre a peupres pareil a celui dont j’ai eu l’honneur de vous remettre une description, j’ai écris a mon ami en Camarade Kaumann, de voir s’il pourroit le découvrir et avoir l’honneur de vous le faire voir; j’ose profiter de cette occasion, General, pour recommander ce jeune homme a vos bontes, il est d’un caractere infiniment doux, a été bien élevé, rempli d’honneur et a donné des preuves convaincantes de sa probité dont j’ai été le temoin oculaire, et c’est en conviction de cela que je prend la liberté, general, de m’avancer pour lui, et le rappeler á votre souvenir.
J’ai l’honneur d’etre avec le plus profond respect et la plus haute consideration
General   Votres tres humble et tres obeissant Serviteur

J. WalbachLt. Lgt. Drag.
Shepperstown le 23 Janvier 1800

Major General Hamilton
Inspector Genl.

 